WRIGHT, J.
Plaintiffs operate distilleries in Indiana and in Kentucky, as well as a rectifying house in Covington, Ky. They maintain in Cincinnati, Ohio, a main office in which is kept the books and accounts, ¡and samples of the various goods sold by them. At this office are received the orders from commercial travelers, the mail from customers, and at this office is conducted the general management of the business. Goods'are shipped from the Indiana and Kentucky plants to Ohio customers by direction from the Cincin nati office, upon the receipt there of orders.’
The statute (8899, R. S.,) excepts from the operation of the Dow Tax, “sales at the manufactory by the manufacturer”. I am of the opinion that the sales made by plaintiffs in the conduct of their business are nob made at the manufactory, and that the firm are subject to the tax.
The petition is dismissed.